Per Curiam.
Within twenty days after the service of a summons and complaint in an action for slander and libel the *172defendant served upon tbe plaintiff’s attorneys a demand for a change of tbe place of trial of said action to Winnebago county, “for tbe reason that tbe said defendant, at tbe time of tbe commencement of said action and for many years prior thereto, resided and still resides in said county of Winnebago.” There was no consent to tbe change. Tbe defendant moved for an order changing tbe place of trial and tbe court denied tbe motion, apparently upon tbe authority of Anderson v. Arpin H. L. Co. 131 Wis. 34, 110 N. W. 788. Tbe cases are, however, distinguishable. In tbe Anderson Gase there were two counties to either of which tbe defendant was entitled by statute to remove tbe cause for trial. Tbe instant case is of such a nature that tbe statute gives tbe defendant tbe right to remove it to only one county, namely, Winnebago county, named in tbe demand. Under tbe facts in tbe instant case Winnebago county is by statute tbe proper county, and it would be quite a technicality to bold that tbe movant must ratify tbe statute by again declaring in bis demand what tbe statute has already declared. Tbe demand must be held sufficient. Tbe circuit judge will therefore vacate bis order denying tbe motion to change tbe place of trial and enter an order granting said motion as provided by statute. A peremptory writ of mandamus is awarded to that effect against tbe respondent, but without costs.